DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
Response to Amendment
Claims 1, 4-5, 11-12, 15-16, 20-21, and 24 are pending in the Amendment filed 09/29/2020.
The rejection of claims 11 and 20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 11 and 20. 
The rejections of record are withdrawn in view of Applicant’s amendments. 
However, claims 1, 4-5, 11-12, 15-16, 20-21, and 24 are rejected as set forth below. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 09/29/2020, with respect to claims 1 and 12 have been considered but are not persuasive. 
Applicant argues as to the Budich reference: “[T]he Office action cites Budich as disclosing the application of a cleanser composition to a soiled area on a surface of a cooking chamber in solid form, followed by incubating the cooking chamber in the presence of saturated steam for a period of time. Page 4. However, Budich is directed to a cleaning device that “enables cleaning without the user intentionally or unintentionally coming into contact with the cleaning agent.” Paragraph [0007]. As shown in Fig. 1 (below), Budich discloses a cleaning device 200 for a cooking device 100, wherein a solid cleaning agent 1R is stored within a container BR of the device 200.

In response, this argument is not persuasive because "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."  See MPEP 2123 I.  Here, the rejection relies upon portions of Budich (e.g., para. 0003-0004) that are directed to conventional methods of cleaning cooking chambers, rather the invention of Budich itself. Since the reference to Budich may be relied upon for all that it would reasonably suggested to one of ordinary skill in the art, the disclosed conventional methods are relevant as prior art. 
Applicant argues as to the combination of Spadoni and Lockhart: “Further, the Office action’s reason to modify Spadoni’s cleanser composition to include more than 20 weight percent of citric acid is not supported by the references. As correctly noted in the Office action, Spadoni discloses that when the cleanser compositions include citric acid, the amount of citric acid is kept below 20% “to facilitate processability and to allow appropriate storage stability of the granules.” Column 4, lines 52-56. While the Office action asserts that it would have been obvious to increase the amount of citric acid in Spadoni’s composition to include up to 30 weight percent and to use an outer package “in order to maintain stability of the composition,” the Office action does not address the processability issue raised in Spadoni when the amount of citric acid is over 20 weight percent. If the amount of citric acid in Spadoni’s cleanser composition was increased as proposed in the Office action, it would be in direct contrast to Spadoni’s disclosure to keep the amount of citric acid below 20% in order to facilitate processability. Accordingly, the references themselves do not support the proposed modification recited in the Office action. Instead, 
In response, this argument is not persuasive because, although Spadoni teaches that formulations having citric acid in excess of 20 weight percent may result in processability issues [col. 4, lines 32-56], Lockhart is, to the contrary, silent to any processability issues arising from formulations of up to 30 weight percent citric acid [col. 7, lines 9-17]. Thus, one of ordinary skill in the art would have found it obvious to incorporate higher citric acid formulations, of Lockhart, with the understanding that while processability may be affected, per the teaching of Spadoni, the processing of such formulations is not necessarily precluded, as taught by Lockhart.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11-12, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Budich (US 20180163972 A1) in view of Spadoni et al. (US 6440926 B1) and further in view of Lockhart (US 5578562 A) and Faraldi et al. (US 20170082295 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference 
1. Budich discloses a method for cleaning a cooking chamber of an oven [para. 0003-0004], comprising:

Budich teaches using high-alkaline cleaning agents in the form of a pressed tablet, powders, or granules [para. 0004].  Budich is silent to the claimed cleanser composition.
However, Spadoni teaches an effervescent composition and dry granules [Abstract, col. 6, lines 12-15], comprising:
a cleanser composition comprising 
30-60 weight percent [5% to 60% by weight, col. 4, lines 57-64] of food-grade citric acid [col. 4, lines 38-56], 
40-70 weight percent [45% to 85%, col. 5, lines 22-26] of sodium carbonate [col. 5, lines 2-5], 
0-4 weight percent of at least one fragrance [0% fragrance, i.e., no teaching of fragrance which is within the claimed range], and 
0-10 weight percent of at least one anti-caking agent [sodium bicarbonate, col. 4, lines 38-56].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powdered high-alkaline cleaning agent, of Budich, to include the powdered high-alkaline cleaning agent, of Spadoni, in order to provide a cleaning agent having improved effervescence to achieve improved dissolution characteristics to form the cleaning liquor, as taught by Spadoni [Abstract]. 
Modified Budich fails to explicitly disclose 30-60 weight percent of food-grade citric acid.
Here, although Spadoni teaches up to 60% by weight of the acid component [5% to 60% by weight, col. 4, lines 57-64], Spadoni further teaches that if citric acid is used as the acid component, it is preferably kept below 20 weight % in order to facilitate processability and to allow storage stability [col. 4, lines 52-56].
However, Lockhart discloses a cleaner formulation in the form of a molded wafer [Abstract], comprising 10% to about 30% citric acid and 35% to about 55% sodium bicarbonate [col. 7, lines 9-17], 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of citric acid of being below 20 weight percent, of modified Budich, to include up to 30 weight percent citric acid, of Lockhart, by adopting an outer package to prevent air and moisture from affecting the stability of the composition before use, as taught by Lockhart [Abstract].
Furthermore, Lockhart is, contrary to the teaching of Spadoni, silent to any processability issues arising from formulations of up to 30 weight percent citric acid [col. 7, lines 9-17]. Thus, one of ordinary skill in the art would have found it obvious to incorporate higher citric acid formulations, of Lockhart, with the understanding that while processability may be affected, per the teaching of Spadoni, the processing of such formulations is not necessarily precluded, as taught by Lockhart.
As to amended claim 1, Budich fails to explicitly disclose:
increasing the humidity in the cooking chamber to 100%.
Here, Budich teaches: “In commercial cooking devices as well, tablets have to date been manually placed in the cooking chamber, for example in proximity to a water /steam inlet (e.g., located in a fan propeller or present as a nozzle device in the cooking chamber), after which a cleaning program is started, during which water and/or steam are then supplied.” [para. 0004]. Budich’s teaching of supplying steam to the cooking device having the tablet therein is expected to increase the humidity in the chamber to 100% with a sufficient steam flowrate and cleaning time.
One of ordinary skill in the art would consider the cleaning parameters of steam flowrate, temperature, and cleaning time to result-effective variables in controlling the rate and desired cleaning outcome, as is well-known in the cleaning art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the 
Furthermore, Faraldi discloses applying a mild detergent in liquid form to a steam chamber [para. 0031-35], comprising acid [para.0031-33] and sodium hydroxide [para. 0075, claim 11], 
said chamber being incubated at 150 to 200°F [T1, Fig. 1; para. 0058, “between 50 and 100 degrees Celsius”] for a time period of 30 to 180 minutes [Inc2, Fig. 1; para. 0091, “30 min to 40 min”], said chamber being thereafter opened so that residual, loosened soils can be removed [“removing water and dirt”, Fig. 1, para. 0064].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of steam cleaning a cooking chamber using a high-alkaline detergent, of modified Budich, to include the steam cleaning temperature and time for removing soil from a cooking chamber, of Faraldi, in order to achieve a desired outcome of efficient cleaning of a cooking chamber, as taught by Faraldi [Abstract, Fig. 1].
5. Modified Budich discloses the method of claim 1, the at least one anti-caking agent being selected from tricalcium phosphate, powdered cellulose [Spadoni, “carboxymethylcellulose”, col. 5, lines 50-59], magnesium stearate, sodium bicarbonate [Spadoni, col. 4, lines 38-56], sodium ferrocyanide, potassium ferrocyanide, sodium silicate, silicon dioxide, calcium silicate, magnesium trisilicate, talcum powder, sodium aluminosilicate, calcium aluminosilicate, bentonite, stearic acid, polydimethylsiloxane, and derivatives thereof.
11.    Modified Budich discloses the method of claim 1, but fails to explicitly disclose said chamber being incubated at 150 to 200°F for a time period of 30 to 180 minutes, said chamber being thereafter opened so that residual, loosened soils can be removed.
However, one of ordinary skill in the art would consider the cleaning parameters of temperature and time to result-effective variables in controlling the rate and desired cleaning outcome, as is well-known in the cleaning art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 
Here, Faraldi discloses applying a mild detergent in liquid form to a steam chamber [para. 0031-35], comprising acid [para.0031-33] and sodium hydroxide [para. 0075, claim 11], 
said chamber being incubated at 150 to 200°F [T1, Fig. 1; para. 0058, “between 50 and 100 degrees Celsius”] for a time period of 30 to 180 minutes [Inc2, Fig. 1; para. 0091, “30 min to 40 min”], said chamber being thereafter opened so that residual, loosened soils can be removed [“removing water and dirt”, Fig. 1, para. 0064].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of steam cleaning a cooking chamber using a high-alkaline detergent, of modified Budich, to include the steam cleaning temperature and time for removing soil from a cooking chamber, of Faraldi, in order to achieve a desired outcome of efficient cleaning of a cooking chamber, as taught by Faraldi [Abstract, Fig. 1].
12.   Modified Budich discloses a method for cleaning a cooking chamber of an oven having a steam-generating device [Abstract, para. 0004], comprising:
applying a cleanser composition to a soiled area of a cooking chamber in solid powder form [para. 0004];
incubating the cooking chamber [para. 0004]; and
applying steam generated by the steam-generating device to the cooking chamber to increase the humidity in the cooking chamber to 100% [para. 0004; Faraldi, Fig. 1] and to facilitate an effervescent chemical reaction from said cleanser composition [Spadoni, Abstract] upon dissolution thereof in condensate from said steam [para. 0004];
said cleanser composition comprising 
30-60 weight percent [Spadoni, 5% to 60% by weight, col. 4, lines 57-64; Lockhart, col. 7, lines 9-17] of at least one food-grade citric acid [Spadoni, col. 4, lines 38-56], 

0-4 weight percent of at least one fragrance [Spadoni, 0% fragrance, i.e., no teaching of fragrance which is within the claimed range], and 
0-10 weight percent of at least one anti-caking agent [Spadoni, sodium bicarbonate, col. 4, lines 38-56].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powdered high-alkaline cleaning agent, of Budich, to include the powdered high-alkaline cleaning agent, of Spadoni, in order to provide a cleaning agent having improved effervescence to achieve improved dissolution characteristics to form the cleaning liquor, as taught by Spadoni [Abstract]. 
Although Spadoni teaches up to 60% by weight of the acid component [5% to 60% by weight, col. 4, lines 57-64], Spadoni further teaches that if citric acid is used as the acid component, it is preferably kept below 20 weight % in order to facilitate processability and to allow storage stability [col. 4, lines 52-56].
However, Lockhart discloses a cleaner formulation in the form of a molded wafer [Abstract], comprising 10% to about 30% citric acid and 35% to about 55% sodium bicarbonate [col. 7, lines 9-17], which can overcome the issue of storage stability by being sealingly protected by an outer package from air and moisture until the package is opened for use [Abstract].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of citric acid of being below 20 weight percent, of modified Budich, to include up to 30 weight percent citric acid, of Lockhart, by adopting an outer package to prevent air and moisture from affecting the stability of the composition before use, as taught by Lockhart [Abstract].
Furthermore, Lockhart is, contrary to the teaching of Spadoni, silent to any processability issues arising from formulations of up to 30 weight percent citric acid [col. 7, lines 9-17]. Thus, one of ordinary 
As to amended claim 12, Budich fails to explicitly disclose:
increasing the humidity in the cooking chamber to 100%.
Here, Budich teaches: “In commercial cooking devices as well, tablets have to date been manually placed in the cooking chamber, for example in proximity to a water /steam inlet (e.g., located in a fan propeller or present as a nozzle device in the cooking chamber), after which a cleaning program is started, during which water and/or steam are then supplied.” [para. 0004]. Budich’s teaching of supplying steam to the cooking device having the tablet therein is expected to increase the humidity in the chamber to 100% with a sufficient steam flowrate and cleaning time.
One of ordinary skill in the art would consider the cleaning parameters of steam flowrate, temperature, and cleaning time to result-effective variables in controlling the rate and desired cleaning outcome, as is well-known in the cleaning art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Furthermore, Faraldi discloses applying a mild detergent in liquid form to a steam chamber [para. 0031-35], comprising acid [para.0031-33] and sodium hydroxide [para. 0075, claim 11], 
said chamber being incubated at 150 to 200°F [T1, Fig. 1; para. 0058, “between 50 and 100 degrees Celsius”] for a time period of 30 to 180 minutes [Inc2, Fig. 1; para. 0091, “30 min to 40 min”], said chamber being thereafter opened so that residual, loosened soils can be removed [“removing water and dirt”, Fig. 1, para. 0064].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of steam cleaning a cooking chamber using a high-alkaline detergent, of modified Budich, to include the steam cleaning temperature and time for removing soil from a cooking chamber, of Faraldi, in order to achieve a desired outcome of efficient cleaning of a cooking chamber, as taught by Faraldi [Abstract, Fig. 1].
16. Modified Budich discloses the method for cleaning a cooking chamber of an oven according to claim 12, the at least one anti-caking agent being selected from tricalcium phosphate, powdered cellulose [Spadoni, “carboxymethylcellulose”, col. 5, lines 50-59], magnesium stearate, sodium bicarbonate [Spadoni, col. 4, lines 38-56], sodium ferrocyanide, potassium ferrocyanide, sodium silicate, silicon dioxide, calcium silicate, magnesium trisilicate, talcum powder, sodium aluminosilicate, calcium aluminosilicate, bentonite, stearic acid, polydimethylsiloxane, and derivatives thereof.
20. Modified Budich discloses the method of claim 17, said chamber being incubated at 150 to 200°F [Faraldi, T1, Fig. 1; para. 0058, “between 50 and 100 degrees Celsius”] for a time period of 30 to 180 minutes [Faraldi, Inc2, Fig. 1; para. 0091, “30 min to 40 min”], said chamber being thereafter opened so that residual, loosened soils can be removed [Faraldi, “removing water and dirt”, Fig. 1, para. 0064].
21. Modified Budich discloses the method of claim 12, the steam-generating device being an onboard steam-generation unit [para. 0004] or one or more heating elements for the chamber.

Claims 4, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Budich (US 20180163972 A1) in view of Spadoni et al. (US 6440926 B1) and Lockhart (US 5578562 A), as applied to claims 1, 5, 11-12, 16, 20-21, and 24 above, and further in view of Miralles et al. (US 20140171354 A1). 
4.   Modified Budich discloses the method of claim 1, but fails to explicitly disclose the at least one fragrance being selected from natural material fragrances and synthetic aromatic agents.

Furthermore, Miralles discloses a powdered detergent composition [Abstract, para. 0072, claim1], having citric acid [para. 0012-13], sodium carbonate [para. 0014-16] and a natural fragrance [para. 0054-55].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powdered high-alkaline cleaning agent, of modified Budich, to include a fragrance suitable for use in powdered high-alkaline cleaning agent compositions, of Miralles, in order to provide a cleaning agent having a desired fragrance as taught by Miralles [para. 0054-55].
15.    Modified Budich discloses the method of claim 12, the at least one fragrance being selected from natural material fragrances [Miralles, para. 0054-55] and synthetic aromatic agents.
24.    Modified Budich discloses a method for cleaning a cooking chamber of an oven [para. 0003-0004], comprising:
applying a cleanser composition to a soiled area on a surface of the cooking chamber in solid powder form [Budich, para. 0003-0004];
increasing the humidity in the cooking chamber to 100% [Budich, para. 0004; Faraldi, Fig. 1, para. 0058, “between 50 and 100 degrees Celsius”]; and
incubating the cooking chamber at 170 to 200°F for a time period of 30 to 60 minutes [Inc2, Fig. 1; para. 0091, “30 min to 40 min”];
said cleanser composition comprising, and 0.01-6 weight percent of at least one anti-caking agent
30-60 weight percent [Spadoni, 5% to 60% by weight, col. 4, lines 57-64; Lockhart, col. 7, lines 9-17] of at least one food-grade citric acid [Spadoni, col. 4, lines 38-56], 
40-70 weight percent [Spadoni, 45% to 85%, col. 5, lines 22-26] of sodium carbonate [Spadoni, col. 5, lines 2-5], 
0.01-3 weight percent of at least one fragrance [Miralles, para. 0054-55];
0-6 weight percent of at least one anti-caking agent [Spadoni, sodium bicarbonate, col. 4, lines 38-56].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powdered high-alkaline cleaning agent, of Budich, to include the powdered high-alkaline cleaning agent, of Spadoni, in order to provide a cleaning agent having improved effervescence to achieve improved dissolution characteristics to form the cleaning liquor, as taught by Spadoni [Abstract]. 
As to the citric acid, Modified Budich fails to explicitly disclose 30-60 weight percent of food-grade citric acid.
Here, although Spadoni teaches up to 60% by weight of the acid component [5% to 60% by weight, col. 4, lines 57-64], Spadoni further teaches that if citric acid is used as the acid component, it is preferably kept below 20 weight % in order to facilitate processability and to allow storage stability [col. 4, lines 52-56].
However, Lockhart discloses a cleaner formulation in the form of a molded wafer [Abstract], comprising 10% to about 30% citric acid and 35% to about 55% sodium bicarbonate [col. 7, lines 9-17], which can overcome the issue of storage stability by being sealingly protected by an outer package from air and moisture until the package is opened for use [Abstract].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of citric acid of being below 20 weight percent, of modified Budich, to include up to 30 weight percent citric acid, of Lockhart, by adopting an outer package to prevent air and moisture from affecting the stability of the composition before use, as taught by Lockhart [Abstract].
Furthermore, Lockhart is, contrary to the teaching of Spadoni, silent to any processability issues arising from formulations of up to 30 weight percent citric acid [col. 7, lines 9-17]. Thus, one of ordinary skill in the art would have found it obvious to incorporate higher citric acid formulations, of Lockhart, 
Modified Budich fails to disclose the step of increasing the humidity in the cooking chamber to 100%, and incubating the cooking chamber at 170 to 200°F for a time period of 30 to 60 minutes.
Here, Budich teaches: “In commercial cooking devices as well, tablets have to date been manually placed in the cooking chamber, for example in proximity to a water /steam inlet (e.g., located in a fan propeller or present as a nozzle device in the cooking chamber), after which a cleaning program is started, during which water and/or steam are then supplied.” [para. 0004]. Budich’s teaching of supplying steam to the cooking device having the tablet therein is expected to increase the humidity in the chamber to 100% with a sufficient steam flowrate and cleaning time.
One of ordinary skill in the art would consider the cleaning parameters of steam flowrate, temperature, and cleaning time to result-effective variables in controlling the rate and desired cleaning outcome, as is well-known in the cleaning art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Furthermore, Faraldi discloses applying a mild detergent in liquid form to a steam chamber [para. 0031-35], comprising acid [para.0031-33] and sodium hydroxide [para. 0075, claim 11], 
incubating the cooking chamber at 170 to 200°F [T1, Fig. 1; para. 0058, “between 50 and 100 degrees Celsius”] for a time period of 30 to 60 minutes [Inc2, Fig. 1; para. 0091, “30 min to 40 min”].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of steam cleaning a cooking chamber using a high-alkaline detergent, of modified Budich, to include the steam cleaning temperature and time for 
Modified Budich fails to explicitly disclose:
0.01-3 weight percent of at least one fragrance.
However, fragrances are well-known in the detergent art to be added to compositions and provide a desired scent while the detergent is in use.  Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See MPEP 2143 A.
Furthermore, Miralles discloses a powdered detergent composition [Abstract, para. 0072, claim1], having citric acid [para. 0012-13], sodium carbonate [para. 0014-16] and a natural fragrance [para. 0054-55].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powdered high-alkaline cleaning agent, of modified Budich, to include a fragrance at a desired amount suitable for use in powdered high-alkaline cleaning agent compositions, of Miralles, in order to provide a cleaning agent having a desired fragrance intensity as taught by Miralles [para. 0054-55].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        


/NADINE G NORTON/             Supervisory Patent Examiner, Art Unit 1713